Exhibit 10.2
 
 
STOCK YARDS BANCORP, INC.


STOCK APPRECIATION RIGHT
GRANT AGREEMENT


This Stock Appreciation Right Grant Agreement dated as of _____________________,
20______ (the "Grant Date"), is between Stock Yards Bancorp, Inc. (the
"Company") and _______________________________ (the "Grantee").


RECITALS



A. The Company adopted the Stock Yards Bancorp, Inc. 2015 Omnibus Equity
Compensation Plan (the "Plan"). The Plan is administered by the Compensation
Committee of the Board of Directors (the "Committee").




B. The Committee has designated Grantee as a Participant in the Plan, and wishes
to set forth in this Agreement the Grantee's right to receive shares of Company
Stock equal in value to the difference between the Fair Market Value of a
certain number of shares at this Grant Date and the Fair Market Value of those
Shares on the date the Grantee exercises the right (a "Stock Appreciation
Right," or "SAR"), subject to the terms of this Agreement.



AGREEMENTS


The Grantee and the Company agree as follows:


1.  Grant of Stock Appreciation Right. The Company grants to Grantee a Stock
Appreciation Right with respect to a total of _______ shares of Company Stock
(the "Shares"), on the terms and conditions set forth below and in the Plan.


2.  Exercise Price. The exercise price of this SAR is $___________ per share,
which is equal to the Fair Market Value of the Company Stock on the Grant Date.


3.  Term. This SAR is not exercisable and shall terminate after the expiration
of 10 years from the Grant Date and may terminate on an earlier date in the
event of Grantee's Separation from Service. An unexercised (or as-yet unvested)
SAR shall lapse and become unexerciseable 3 months following Grantee's
Separation from Service, unless the termination is caused by death, in which
case it shall continue to be exercisable for 12 months, or on account of
Disability or Separation from Service on or after age 60 with at least 10 years
of service, in which cases Grantee's right to exercise the SAR (to the extent
vested at such Separation) will continue until the 10-year expiration date.


4.  Vesting; Period of Exercise. If not earlier terminated pursuant to the Plan
or terms of this Agreement, this SAR is first exercisable, in the portions
indicated in the vesting schedule below, and once so vested remains exercisable
until it lapses or terminates as provided herein and in the Plan. If there has
not been a Separation from Service then the SARs will vest as follows:
 
Anniversary of Grant Date
 
% of SARs Vested
1 year anniversary
 
20%
2 year anniversary
 
40%
3 year anniversary
 
60%
4 year anniversary
 
80%

 

--------------------------------------------------------------------------------

 
5.  Accelerated Vesting. In the event of a Separation from Service occurring
within 24 months following a Change of Control, the SARs shall automatically
accelerate and become fully exercisable.


6.  Method of Exercise of SAR. Each exercise of this SAR shall be in writing
(substantially in the form of Exhibit A hereto), signed by the Grantee, and
received by the Company in its principal executive office. The Grantee may
exercise this SAR with respect to less than the total number of Shares; provided
that no partial exercise of this SAR may be made with respect to a fraction of a
Share to which it is subject. Upon exercise of this SAR, and conditioned upon
Grantee having made satisfactory arrangements for payment of the tax withholding
related thereto in accordance with Section 7 below, the Grantee shall receive
from the Company certificates issued in the Grantee's name for number of whole
shares of Company Stock (rounded down in the case of a fraction) equal to the
amount determined by dividing (A) the product of (i) the difference between the
Fair Market Value on the date of exercise over the Exercise Price, times (ii)
the number of Shares with respect to which this SAR is exercised, by (B) the
Fair Market Value of a Share on the date of exercise.


7.  Tax Withholding. The Company may withhold or retain from any payment to
Grantee (whether or not such payment is made pursuant to this Agreement) or take
such other action which Company deems necessary to satisfy any income or other
tax withholding requirements as a result of the exercise of the SARs. Grantee
may elect to satisfy any federal and state tax withholding requirements through
a reduction in the number of shares of Stock actually transferred to Grantee
under the Plan upon the exercise of the SARs. If Grantee is subject to the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
any such election and any such reduction must be effected in accordance with the
conditions of Rule 16b-3 or any successor rule or regulation thereunder.


8.  Definitions.
 
8.1  "Separation from Service" or simply "Separation" as used herein shall mean
the date the Company and the Grantee reasonably anticipate that the Grantee will
not perform any further services for the Company or any other entity considered
a single employer with the Company under Section 414(b) or (c) of the Code
(inserting in lieu of 80% each time it is used thereunder with 50%) (together
referred to herein as the "Controlled Group"). A Grantee shall not be considered
to have incurred a Separation if the Grantee changes to part-time status, or
serves as both member of the Board of Directors and as an employee, and only one
of those two service arrangements ends, such that exercisability and vesting of
this SAR will continue as long as one or the other service arrangement
continues. The Grantee will not be treated as having a Separation from Service
while on military leave, sick leave or other bona fide leave of absence if the
leave does not exceed six months or, if longer, the period during which the
Grantee has a reemployment right with the corporation by statute or contract. If
a bona fide leave of absence extends beyond six months, a Separation from
Service will be deemed to occur on the first day after the end of such six-month
period, or on the day after the Grantee's statutory or contractual reemployment
right lapses, if later.
 
8.2  Capitalized terms used in this Agreement and not defined herein shall have
the meanings given in the Plan.


9.  Nontransferability of SAR. This SAR shall not be transferable other than by
will or the laws of descent or distribution and shall be exercisable, during the
Grantee's lifetime, only by Grantee.
 
2

--------------------------------------------------------------------------------

10.  Restrictions Imposed by Law. Notwithstanding any other provision of this
Agreement, Grantee agrees that Grantee shall not exercise this SAR and that the
Company will not be obligated to deliver any shares of Company Stock or make any
cash payment if counsel to the company determines that such exercise, delivery
or payment would violate any law or regulation of any governmental authority or
any agreement between the Company and any national securities exchange upon
which the Company Stock is listed. The Company shall in no event be obligated to
take any affirmative action in order to cause the exercise of this SAR to comply
with any law or regulation of any governmental authority.


11.  Service Relationship. Nothing in this Agreement or in the Plan shall limit
the right of the Company to terminate the Grantee's employment or other form of
service relationship or otherwise impose any obligation to employ and/or retain
the Grantee as a service provider.


12. Shareholder Status. The Grantee shall have no rights as a shareholder with
respect to any shares of Stock under this Agreement until such shares have been
duly issued and delivered to the Grantee, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of other
rights of any kind or description whatsoever respecting the Shares except as
expressly set forth in the Plan.


13.  Modification, Amendment and Cancellation. The Board of Directors of the
Company shall have the right unilaterally to modify, amend or cancel this SAR in
accordance with the terms of the Plan, and, in particular, shall have the right
under the Plan to cancel this SAR if not exercised before a sale or certain
other corporate transactions to the extent provided in the Plan.


14.  Provisions Consistent with Plan. This Agreement is intended to be construed
to be consistent with, and is subject to, all applicable provisions of the Plan,
which is incorporated herein by reference. In the event of a conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
prevail.
 

 
STOCK YARDS BANCORP, INC.
             
By: 
         
Title: 
         
Date: 
               
GRANTEE:
       
 
   
[Name of Grantee]
 
(acknowledging receipt and conditions to exercise set out above)
       
Date:
 

 


3

--------------------------------------------------------------------------------

EXHIBIT A


Notice of Stock Appreciation Right Exercise


I hereby exercise my stock appreciation right ("SAR") with respect to the number
of shares of Company Stock of Stock Yards Bancorp, Inc (the "Company") shown
below pursuant to the Stock Yards Bancorp, Inc 2015 Omnibus Equity Compensation
Plan:


Date of SAR Grant Agreement: _____________________


Number of shares with respect to which the grant is being exercised: ________


Exercise price per share: ____________________


I understand that before I receive my certificate for the shares referenced
above, the Company requires me to remit to it an amount sufficient to satisfy
any outstanding amounts due to the Company and to satisfy any federal, state or
local withholding tax requirements. Therefore, I hereby make arrangements for
that tax withholding as follows (check one):



☐ Please withhold taxes related to this exercise from my next available regular
wages from Stock Yards Bank & Trust.

☐ Please reduce the shares to be issued upon exercise of this SAR by an amount
equal to the tax withholding required.

☐ Attached is a check for tax withholding.






       
Signature
                   
Print Name
                   
Date:
       

 
4
 
 
 